Citation Nr: 0613939	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-41 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of her.


REMAND

The veteran is seeking service connection for a low back 
disability that she specifically alleges was caused by an 
inservice accident in which she was struck by a motor vehicle 
while she was standing in a parking lot.  Her service medical 
records show that she was treated in July 1973 following such 
an incident, having arrived for treatment in a private 
vehicle.  Very slight swelling and no deformity were noted, 
and she was instructed to return for x-rays if symptoms had 
worsened by the following morning.  A service medical record 
dated five days later shows that she was accorded treatment 
for right knee trauma.  The service medical records do not 
reflect complaints of, or treatment for, low back problems 
concomitant or subsequent to this accident, nor is there any 
indication that x-rays were thereafter taken.  The report of 
a September 1973 service physical examination, undertaken 
pursuant to service separation, shows that her spine was 
clinically evaluated as normal, with no reference on that 
report to low back complaints.  On a report of medical 
history completed in February 1974, she denied having, or 
ever having had, bone, joint, or other deformity, or 
recurrent back pain.  This report is notable for the absence 
of any reference to the inservice accident for which she had 
been treated in July 1973.  Curiously, the report of her 
service entrance examination notes the presence of mild 
lordosis, asymptomatic.

The medical evidence dated subsequent to the veteran's 
separation from service shows persistent treatment for low 
back problems beginning in 1989, with reference to surgery 
for a "ruptured disc" in 1984.  This evidence includes 
various diagnoses, to include degenerative disc disease, 
lumbago, sciatica, and osteoarthritis.  Of particular 
interest is an April 2003 VA outpatient treatment record 
indicating an opinion that, "[a]ccording to the story as 
described by the patient, her position, the direction 
traveled by the vehicle up to the point of impact with the 
patient, it is my professional opinion with a reasonable 
degree of certainty that it is most probable, that the 
injuries sustained by the patient on impact from the vehicle 
that struck her were the precipitating factors leading to 
this patient's current skeletal pathology."

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical opinions premised on a history 
furnished by the veteran are not to be accorded probative 
significance; see, e.g., Godfrey v. Brown, 8 Vet. App. 113 
(1995), although in this instance the evidence, to at least 
some degree, supports the history apparently provided by the 
veteran to the VA physician in April 2003.  

The veteran, however, has not been furnished with a VA 
examination, nor does the record show that a longitudinal 
review of the relevant evidence has been undertaken for the 
specific purpose of determining whether her current low back 
disability is related to her active service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002), wherein the Court held 
that such review should be accomplished when a nexus opinion 
could be dispositive.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should furnish the names 
and addresses of all health care providers 
who have accorded her treatment for low 
back problems and who have not provided 
the records thereof to VA, to include the 
health care provider or providers who 
treated her for her back problems and 
resulting surgery in 1984.  

2.  Following receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if appropriate, all health 
care providers identified by the veteran 
should be requested to furnish copies of 
all medical records compiled pursuant to 
treatment accorded her.

3.  Following receipt of any and all such 
records, the veteran's claims file, along 
with a copy of this Remand, should be 
forwarded to the appropriate VA 
specialist, who should be asked to review 
the file pursuant to this Remand and the 
discussion herein, and render an opinion 
as to whether it is at least as likely as 
not that the veteran's current low back 
disability is related to her active 
service, to include but not limited to the 
July 1973 accident referenced above.  If 
additional clinical evaluation of the 
veteran is deemed necessary by the 
reviewing VA specialist, such VA 
examination should be scheduled.  All 
findings, and the reasons therefor, should 
be set forth on the examination report.  
The examiner is to indicate on that report 
that the veteran's claims file and this 
Remand were reviewed.

4.  Thereafter, the RO should review the 
claim and determine whether service 
connection for a low back disability can 
now be granted.  If the decision remains 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case and 
with the appropriate period within which 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





